Citation Nr: 1450954	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic tonsil disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction was transferred to the Milwaukee RO, where the Veteran sat for a videoconference hearing.

In July 2014, the Veteran testified at a videoconference hearing; however, the audio equipment malfunctioned rendering the recording from which the transcript is composed inaudible.  As such, in August 2014, the Veteran was offered the opportunity to testify at another hearing; however, no response was received.  He was informed in that letter that no response would be taken to mean he did not want another hearing.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the July 2014 videoconference hearing recording is inaudible.  A Hearing Worksheet, however, was completed by the undersigned who conducted the hearing.  On the worksheet, the undersigned indicated that the Veteran had been treated at Aurora Health Care in March.  Further, the undersigned indicated that there was testimony to the effect that the Veteran had been out of work for a week last March.  As such, it is the Board's opinion that a Remand is necessary in order to attempt to obtain treatment records in March 2014 for any current tonsil disorder.   


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his claimed tonsil disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include those from Aurora Health Care in March 2014.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be detailed in the claims folder.

2.  The case should be reviewed on the basis of the additional evidence.  If records received indicate that additional development should be undertaken, that should be accomplished.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



